         Case 2:17-cv-14581-JVM Document 133 Filed 03/13/20 Page 1 of 1



MINUTE ENTRY
VAN MEERVELD
March 13, 2020

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 TAMARA G. NELSON, ET AL.,                               CIVIL ACTION
   Plaintiffs                                            NO. 17-14581

 VERSUS                                                  DIVISION: 1

 BELINDA C. CONSTANT, ET AL.                             MAGISTRATE JUDGE
   Defendants                                            JANIS VAN MEERVELD


                                   STATUS CONFERENCE

       A telephone status conference was conducted on this date before the undersigned

Magistrate Judge.

       PARTICIPATING:          Jim Craig, Eric Foley, Elizabeth Cumming,
                               John Litchfield, Leonard Levenson

       The parties discussed the status of settlement.

       IT IS ORDERED that the parties shall work together to agree to a timeline and by March

27, 2020, they shall file a Joint Motion for Entry of a Briefing Schedule for Settlement Class

Certification and Approval.




                                                              Janis van Meerveld
                                                         United States Magistrate Judge


MJSTAR (00:12)
